Citation Nr: 0335871	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  03-02 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder (diagnosed as osteoarthritis accompanied by synovial 
effusions).

2.  Entitlement to service connection for a left knee 
disorder (diagnosed as osteoarthritis accompanied by synovial 
effusions).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to May 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision issued in September 2001 
by the St. Petersburg, Florida, Regional Office (VA) of the 
Department of Veterans Affairs (VA), which denied the 
benefits sought on appeal.


FINDINGS OF FACT

1.  VA has expended sufficient effort to obtain all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issues addressed in this decision.

2.  There is no competent medical evidence showing a right 
knee disorder (diagnosed as osteoarthritis accompanied by 
synovial effusions), other than abrasions, is related to 
service or was manifested within one year of discharge from 
service.

3.  There is no competent medical evidence showing a left 
knee disorder (diagnosed as osteoarthritis accompanied by 
synovial effusions) is related to service or was manifested 
within one year of discharge from service.


CONCLUSIONS OF LAW

1.  A right knee disorder, other than abrasions, neither 
occurred in nor was aggravated by service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  A left knee disorder neither occurred in nor was 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137. 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before receiving the appellant's claims, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5103A (West 2002) with 
regard to service connection, on a direct or presumptive 
basis, for a bilateral knee disorder.  Given the absence of 
complaints of, or treatment for, a bilateral knee disorder in 
service, other than abrasions to the right knee (for which 
the veteran is already service connected), the veteran's 
October 1998 statement that he had not been receiving medical 
treatment since his discharge from service, and the absence 
of competent medical evidence of a bilateral knee disorder 
(to include arthritis) linked to service or manifested within 
one year of discharge from service, the Board finds that an 
examination is unwarranted for the claims addressed in this 
decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The Board also finds that the service, non-VA 
treatment reports and a March 1999 VA examination report, 
which evaluate the status of the veteran's health, are 
adequate for determining whether service connection is 
warranted.  Thus, the Board finds that the RO has obtained, 
or made reasonable efforts to obtain, all medical evidence, 
which might be relevant to the veteran's claims.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring medical evidence is required by 
statute.  38 U.S.C.A. § 5103A (West 2002).

The Board also finds that the requirements regarding notice, 
which must be provided to the veteran under the VCAA have 
been satisfied by various informational letters, an August 
2001 rating decision, a December 2002 statement of the case 
(SOC), and a June 2001 VCAA letter, as VA advised the veteran 
of the notice and duty to assist provisions of the VCAA and 
informed him what VA would do, what the veteran should do and 
what must be demonstrated to establish service connection.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds no prejudice to the veteran in this case by 
proceeding with the adjudication of the question of 
entitlement to service connection for a bilateral knee 
disorder.  This is so because the RO specifically notified 
him of the requirements needed for entitlement to service 
connection in a June 2001 VCAA letter and an SOC and 
discussed his claims on the merits.  The RO notified the 
appellant that for service connection there must be evidence 
of a current disability, evidence of a disease or injury due 
to service, and evidence of a link between the disability and 
service.  Moreover, all of the relevant evidence was 
considered.  As such, there has been no prejudice to the 
veteran that would warrant further development or 
notification pursuant to the provisions of the VCAA, his 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2003).  Where a 
veteran who served for ninety days or more during a period of 
war (or during peacetime service after December 31, 1946) 
develops certain chronic diseases, such as arthritis, to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Further, if a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. 
§ 3.303(b).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration).  

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer, 210 F.3d at 1353.  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.

Service medical records show no complaints or diagnosis of, 
or treatment for, a left knee disorder.  In December 1971, 
the veteran was treated for abrasions of the right knee and 
the left palm, after falling on the flight line.  No 
operation on the right knee was noted.  Service medical 
records do not show subsequent complaints of, or treatment, 
for a right knee disorder.  

A March 1999 VA examination report reflects no complaints or 
visible scars on the right knee following a reported 
operation in 1971.  The examiner noted that the veteran had a 
history of osteoarthritis of the right knee according to non-
VA X-rays taken in July 1996 showing degenerative changes.  
On examination, the veteran could flex the knee and extend 
the ankles without complaints except over the right knee when 
he complained about a moderate degree of pain with bending 
that knee.  He had great difficulty squatting.  There were no 
visible scars on the right knee or pain related to any scar.  
There was no complaint related to right knee scarring or 
residuals.  The examiner added that no further testing was 
indicated.  The impression included exogenous obesity and 
bilateral pronounced varicose veins.  

Private treatment records from July 1996 to November 2001 
show complaints of, and treatment for, bilateral knee pain 
and osteoarthritis.  July 1996 private X-rays of the right 
knee showed joint space narrowing in the medial compartment 
of the knee joint with some bony sclerosis along both the 
medial condyle of the femur and the tibial plateau.  Some 
osteophytic bone was noted along the end of the joint space.  
The impression was degenerative changes in the right knee.  
February 2000 X-rays of the right knee reflected narrowing of 
the medial compartment of the knee joint with slight 
irregularity of the articular surfaces suggestive of moderate 
degree of degenerative disease with mild marginal 
osteophytosis and osteophytosis of the patella and superior 
and anterior aspect of the femoral condyles.  No fractures or 
subluxations were identified.  No definite suprapatellar 
effusion was seen.  August 2000 X-rays of the left knee 
reflected arthritic changes within the left knee with 
narrowing of the medial compartment of the knee joint and 
marginal osteophyte formation with associated joint effusion.  
There was no evidence of fracture.  

Additional private medical records include a November 2000 
magnetic resonance imaging (MRI) of the left knee showing 
extensive medial femoral chondromalacia and arthritic changes 
of the medial compartment; advanced degenerative atrophy and 
multiple complex tears of the medial meniscus with a migrated 
meniscal fragment lodged between the lateral aspect of the 
medial femoral condyle and the collateral ligament, capsular 
detachment; small areas of subchondral osteonecrosis of the 
medial femoral condyle, consideration joint effusion; tear of 
the anterior horn lateral meniscus; multiple areas of grade 1 
and grade 2 patellar chondromalacia; and intact anterior and 
posterior cruciate ligaments, as well as patellar and 
collateral ligaments.  March 2001 X-rays of both knees 
reflected complete erosion down to the subchondral bone in 
the medial compartments of the knee on flexed views and 
significant erosion with only a minimal joint space noted on 
non-flexed views.  There was tricompartmental spurring, 
including patellofemoral arthritic changes.  The left knee 
was aspirated and injected with a steroid.  The impression 
was bilateral osteoarthritis of the knees accompanied by 
synovial effusion and exogenous obesity contributing to the 
earlier diagnosis.  In November 2001, on two occasions the 
left knee was aspirated again and injected with steroids.  
Examinations revealed moderate effusion of the right knee and 
only trace or slight effusion of the left knee.  

Even though the veteran has been diagnosed with a bilateral 
knee disorder, other than abrasions to the right knee, there 
is no competent medical evidence linking such disorders 
directly to service.  Neither the VA examiner nor any private 
physician has linked the veteran's current bilateral 
osteoarthritis of the knees accompanied by synovial effusion 
to service.  In contrast, his private physician has indicated 
that the veteran's exogenous obesity contributes to his knee 
disorders.  Nor is there an indication of arthritis of the 
knees within one year after discharge from service.  The 
earliest evidence of arthritis in the right knee is shown in 
July 1996 and in the left knee in August 2000, more than 24 
years after the veteran's discharge.

The only evidence the veteran has submitted that supports his 
service-connection claims is his own statements and those of 
his representative.  They, as laypersons, with no apparent 
medical expertise or training, are not competent to comment 
on the presence or etiology of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Espiritu, 2 Vet. App. at 
494-95 (holding that laypersons are not competent to offer 
medical opinions).  Thus, the veteran's and his 
representative's statements do not establish the required 
evidence needed, and the service-connection claims for right 
and left knee disorders, other than abrasions on the right 
knee, on a direct or presumptive basis must be denied.

As the preponderance of the evidence is against the veteran's 
claims for service connection for bilateral knee disorders, 
other than abrasions of the right knee, on a direct or 
presumptive basis, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 
1 Vet. App 49, 55-56 (1990).


ORDER

Service connection for a right knee disorder, other than 
abrasions, is denied.

Service connection for a left knee disorder is denied. 



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



